 USDC IN/ND case 3:20-cv-00998-JD-MGG document 2 filed 12/07/20 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RONNIE MASON,

               Plaintiff,

                      v.                            CAUSE NO. 3:20-CV-998-JD-MGG

 W. BROWN, et al.,

               Defendants.

                                 OPINION AND ORDER

       Ronnie Mason, a prisoner without a lawyer, filed a motion for a preliminary

injunction asking that Officer W. Brown, and Lt. Burris be prohibited from working in

the area of Westville Correctional Facility where he is housed. ECF 1. However, Mason

has not filed a complaint. “A plaintiff seeking a preliminary injunction must establish

that he is likely to succeed on the merits, that he is likely to suffer irreparable harm in

the absence of preliminary relief, that the balance of equities tips in his favor, and that

an injunction is in the public interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008).

       In his motion, Mason alleges that Officer Brown struck him on the face without

justification on November 21, 2020, and that he now faces an ongoing risk of serious

injury from Officer Brown and also Lt. Burris. ECF 1 at 1-2. Mason asserts that, since

being struck, Officer Brown has interrupted his phone calls with his girlfriend by

hanging up his phone and that Officer Brown and Lt. Burris have told him they are

permitted to strike him. Id. at 2-3. His motion asks that the court remove Officer Brown

and Lt. Burris from the GSC side of Westville. Id. at 3.
 USDC IN/ND case 3:20-cv-00998-JD-MGG document 2 filed 12/07/20 page 2 of 3


       In the absence of a complaint, the court cannot determine if Mason is likely to

succeed on the merits. However, Mason’s motion must be denied because Mason has

not demonstrated that he will suffer irreparable harm in the absence of an injunction.

While the alleged behavior of Officer Brown and Lt. Burris may be rude and improper,

it does not suggest that irreparable harm is likely in the absence of an injunction. Thus,

his motion will be denied.

       To proceed, Mason must file a complaint and clearly state who he is suing and

why he is suing them. As the instructions on the court’s complaint form explain, Mason

needs to write a short and plain statement telling what each defendant did wrong. He

needs to explain when, where, why, and how each defendant violated his rights. He

needs to include every fact necessary to explain his case and describe his injuries or

damages. He needs to use each defendant’s name every time he refers to that defendant.

       Additionally, Mason has neither paid the filing fee nor sought leave to proceed

in forma pauperis. Mason must resolve his filing fee status by either paying the filing

fee or filing a motion to proceed in forma pauperis along with a copy of his inmate trust

fund ledger for the past six months as required by 28 U.S.C. § 1915(a)(2).

       For these reasons, the court:

       (1) DENIES Ronnie Mason’s motion for a preliminary injunction (ECF 1);

       (2) DIRECTS the clerk to place this cause number on a blank Prisoner Complaint

Pro Se 14 (INND Rev. 2/20) and a blank Prisoner In Forma Pauperis Motion, AO 240

(Rev. 7/10) (INND Rev. 8/16) and send them to Ronnie Mason;




                                             2
 USDC IN/ND case 3:20-cv-00998-JD-MGG document 2 filed 12/07/20 page 3 of 3


       (3) GRANTS Ronnie Mason until January 15, 2021, to file a complaint and resolve

his filing fee status; and

       (4) CAUTIONS Ronnie Mason that, if he does not respond by the deadline, this

case will be dismissed without further notice.

       SO ORDERED on December 7, 2020

                                                 /s/JON E. DEGUILIO
                                                 CHIEF JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
